Exhibit 10.5

AMENDMENT AND PAYMENT DESIGNATION AGREEMENT

This AMENDMENT AND PAYMENT DESIGNATION AGREEMENT (the “Agreement”), made
effective as of the 31st day of December 2007, is by and between ERIE INDEMNITY
COMPANY, a Pennsylvania corporation with its principal place of business in
Erie, Pennsylvania (the “Company”) and DOUGLAS F. ZIEGLER (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive and the Company are parties to an Amended and Restated
Employment Agreement made effective as of the 12th day of December 2005 (the
“Employment Agreement”); and

WHEREAS, the Employment Agreement will expire in accordance with its terms on
December 11, 2008, unless earlier terminated pursuant to Section 5 thereof; and

WHEREAS, the Company has advised the Executive that the Employment Agreement
should be amended in certain respects in order to comply with recent changes in
applicable Federal tax law; and

WHEREAS, the Executive is willing to amend his Employment Agreement based on the
mutual understanding of the Executive and the Company that, subject to the
amendments to the Employment Agreement set forth in this Agreement, the
Executive will continue to be entitled to, and will retain, all rights,
payments, emoluments, perquisites, benefits, salary, eligibility for incentives
and/or other compensation due to and/or provided for the Executive under and by
virtue of the Employment Agreement to the fullest extent allowed by law,
including but not limited to the benefit of the Tax Gross-up provided in the
Employment Agreement; and

WHEREAS, based on the understanding set forth in the preceding WHEREAS clause,
the Executive and the Company each desires to amend the Employment Agreement in
certain respects, in order to comply with recent changes in applicable Federal
tax law; and each further desires that the Executive designate the time and form
of payment of certain compensation payable to the Executive under the Employment
Agreement and certain Company benefit plans.

NOW, THEREFORE, in view of the premises and in consideration of the agreements
and mutual covenants set forth herein, the adequacy and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

1. Expiration of the Employment Agreement.

(a) The term of the Employment Agreement will expire on December 11, 2008, in
accordance with Section 1 of the Employment Agreement, unless it is terminated
earlier pursuant to Section 5 thereof.

(b) The terms and conditions currently set forth in the Employment Agreement
that apply after the expiration of the Employment Agreement, including but not
limited to Section 12 thereof, shall continue beyond the expiration of the term
of the Employment Agreement, except and to the extent as they may be
specifically amended in this Agreement.

2. Provisions with Respect to SERP Benefits.

(a) With respect to benefits to which the Executive may be entitled under the
Company’s Supplemental Retirement Plan (the “SERP”) pursuant to Section 8(a)(5)
of the Employment Agreement, the Company and the Executive hereby agree that,
notwithstanding any conflicting provisions of the Employment Agreement or the
SERP, his Accrued SERP Benefit and Additional SERP Benefits shall be paid to him
in a lump sum payment on December 12, 2008, or if the Executive terminates
employment (other than for Cause) before December 11, 2008, on the first day of
the seventh (7th) month after the date of termination. Such lump sum shall be
computed in the manner provided under the SERP and Section 8(a)(5) of the
Employment Agreement, consistent with how the Company has computed any such
payments in the past. The interest rate to be used in calculating the lump sum
shall be the interest rate equal to the average of the Moody’s Aa corporate bond
rates for the second calendar month immediately preceding the calendar month as
of which the lump sum distribution is made (i.e. October 2008). The mortality
table to be used in calculating the lump sum shall be the 1994 Group Annuity
Reserving table, as defined in IRS Revenue Ruling 2001-62. Attached hereto as
Exhibit A, by way of illustration only, is an example of how this payment will
be computed.

(b) In addition, if the Executive becomes entitled to SERP Benefits pursuant to
Section 8(a)(5) of the Employment Agreement, the Company shall pay to the
appropriate taxing authorities on the Executive’s behalf a Tax Gross-up with
respect to that portion of the lump sum payment described in subparagraph
(a) above which fulfills the Company’s obligations under Section 8(a)(5) of the
Employment Agreement. Such Tax Gross-up shall be equal to the sum of (i) all
taxes (federal, state, local and payroll taxes) incurred and due and owing by
the Executive, arising from the lump sum payment and (ii) any such taxes
incurred and due and owing with respect to the amount paid under clause (i),
computed by applying the highest applicable marginal rate with respect to each
such tax. The Tax Gross-up shall be paid immediately or as soon thereafter as is
consistent with applicable law.

(c) If the Executive is terminated for Cause before December 11, 2008, his SERP
benefits, computed in the manner prescribed by the SERP without regard to
Section 8(a)(5) of the Employment Agreement, shall be paid in the form and at
the time designated in subparagraph (a) above.

(d) The parties acknowledge and agree that, conditioned only on the Company’s
payment of the lump sum as described in subparagraph (a) above, and payment of
the Tax Gross-up as described in subparagraph (b) above as and when due, and
notwithstanding any provision of the Employment Agreement or the SERP to the
contrary:

(i) The Executive shall not accrue any additional benefits under the SERP after
December 11, 2008, and shall release the Company from any further obligation
under the SERP and Section 8(a)(5) of the Employment Agreement; and

(ii) The Company shall not have any further or additional obligation to the
Executive or his heirs, successors and assigns arising out of or relating to the
SERP.

(e) No additional approval of the Company’s Board of Directors or any committee
of the Board shall be required with respect to any payments by the Company
required to be made under subparagraphs 2(a), 2(b) or 2(c) of this Agreement.

3. Compensation in the Event of Termination.

(a) If the Executive becomes entitled to severance pay pursuant to
Section 6(a)(1) of the Employment Agreement, such severance shall be paid in a
lump sum on the seventieth (70th) day after the Executive’s termination of
employment, provided that the Executive has theretofore executed and delivered
to the Company a release if so requested by the Company in accordance with
Section 13 of the Employment Agreement.

(b) Any award under the Company’s Long-Term Incentive Plan to which the
Executive is entitled pursuant to Section 6(a)(3) of the Employment Agreement
shall be paid to him in the year following the year of his termination of
employment, no later than September 30th of that year, but not earlier than six
(6) months after the date of termination.

4. Provisions With Respect to Section 12 Benefits.

(a) The Company and the Executive hereby acknowledge that the severance pay
provided for in Section 12 of the Employment Agreement shall be in an amount
equal to two (2) times the Executive’s Covered Compensation (as that term is
defined in Section 6(a)(1) of the Employment Agreement) as determined on the
date of such termination. In the event that the Executive becomes entitled to
severance pay pursuant to Section 12 of the Employment Agreement, such severance
shall be paid in a lump sum on the seventieth (70th) day after the Executive’s
termination of employment, provided that the Executive has theretofore executed
and delivered to the Company a release if so requested by the Company in
accordance with Section 13 of the Employment Agreement.

(b) In addition, if the Executive becomes entitled to severance pay pursuant to
Section 12 of the Employment Agreement, the Executive and the Executive’s
eligible dependents shall be entitled to continuing coverage under the Company’s
then-existing group health plans (including medical, dental, prescription drug
and vision plans, if any) for a period of two (2) years after the date of the
termination of the Executive’s employment, to the extent not prohibited by law
and subject to the terms of such plans including provisions as to deductibles
and copayments and changes in levels of coverage that are generally applicable
to employees.

(c) With respect to all such health plan coverages that are not provided under
an insured plan, the Executive shall duly elect and pay for COBRA continuation
coverage. The Company’s obligation with respect to all health plan coverages
that are not provided under an insured plan is conditioned on the Executive’s
duly electing, and then paying for, COBRA coverage throughout the available
COBRA continuation coverage period. The Company shall reimburse the Executive
for the actual costs paid by the Executive for any such COBRA continuation
coverage elected and paid for by the Executive, but only to the extent that any
such payments by the Executive are in excess of the required employee
contributions paid by the Executive prior to termination. The Company shall pay
such reimbursement promptly upon receipt of reasonable documentation thereof
from the Executive, but in any event not later than the end of the calendar year
following the year in which the expense was incurred.

(d) If the continuation of any coverage identified in subparagraph 4(b) above is
not reasonably available pursuant to the applicable insurance policy or plan
and, in the case of any health plan coverage not provided under an insured plan,
after the end of the available COBRA continuation period:

(i) The parties will cooperate and use their best efforts to obtain an
individual policy that provides the Executive (and his previously covered
dependents, if any) substantially equivalent coverage, and the Company will pay,
for the balance of the two (2) year period beginning on the date of termination,
the premiums on any such individual policy, to the extent in excess of the
required employee contribution paid by the Executive prior to termination.

(ii) If the continuation of any such coverage is not available pursuant to the
applicable insurance policy or plan, and an individual policy cannot be obtained
despite the parties’ cooperative best efforts, the Company will reimburse the
Executive for any medical expense he (and his previously covered dependents, if
any) incur during the balance of the two (2) year period beginning on the date
of termination, provided that such expense would have been reimbursed by the
applicable Company plan. The Company shall pay such reimbursement promptly upon
receipt of reasonable documentation thereof from the Executive, but in any event
not later than the end of the calendar year following the year in which the
expense was incurred.

5. Additional Amendments to the Employment Agreement.

(a) With respect to the reimbursement of legal fees pursuant to Section 11 of
the Employment Agreement, the parties agree that:

(i) the legal fees and expenses eligible for reimbursement during any calendar
year shall not affect the expenses eligible for reimbursement in any other
calendar year;

(ii) reimbursement of eligible legal fees and expense shall be paid promptly
after reasonable documentation thereof is provided to the Company, and in any
case no later than the last day of the calendar year following the year in which
the expense was incurred; and

(iii) the right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

6. Miscellaneous Provisions.

(a) Except as specifically amended herein, the Employment Agreement shall
continue in effect for the balance of its term, and thereafter in accordance
with its terms as hereby amended. The terms contained in this Agreement
constitute the only amendments, changes and/or modifications to the Employment
Agreement that the Company and the Executive have agreed to as of the date
hereof. Other than for the terms of the Employment Agreement that are amended or
changed by this Agreement, no other terms set forth in the Employment Agreement
have been or shall be amended, changed, modified, repealed, waived, extended or
discharged unless agreed to in writing by both the Company and the Executive.
This Agreement, together with the Employment Agreement as amended thereby,
constitute the entire agreement of the parties hereto with respect to the
subject matters set forth in this Agreement and the Employment Agreement. All
terms, conditions and provisions in the Employment Agreement that are not
amended by this Agreement shall remain in full force and effect.

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement.

(c) When this Agreement uses the term “termination of employment” or otherwise
uses the term “terminate” with reference to employment, the terms “termination”
or “terminate” shall be construed to mean a separation from service or separate
from service, as those terms are defined in the regulations under Internal
Revenue Code Section 409A.

(d) If the Executive is, on the date of termination of employment, a “specified
employee”, as that term is used in regulations under Section 409A, no amount
that is deferred compensation for purposes of Section 409A may be paid until the
first (1st) day of the seventh (7th) month beginning after termination of the
Executive’s employment. The Company and the Executive each independently and
separately believes all amounts payable under the terms of this Agreement before
such seventh (7th) month are not deferred compensation for purposes of
Section 409A of the Code, and this paragraph 6(d) shall be construed accordingly
unless the Company’s and the Executive’s belief is demonstrated to be incorrect.

(e) This Agreement may be executed in one or more counterparts, including by
facsimile (fax) signature, all of which shall be considered one and the same
instrument, and shall become a binding agreement when one or more counterparts
have been signed by and delivered to each party.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
President and Chief Executive Officer thereunto duly authorized by the Company’s
Board of Directors to execute this Agreement on behalf of the Company, and the
Executive has hereunto set his hand as of the day and year first above written.

     
ATTEST:
  ERIE INDEMNITY COMPANY
/s/ James J. Tanous
  /s/ John J. Brinling, Jr.
 
   
James J. Tanous, Secretary
  John J. Brinling, Jr.
President and Chief Executive Officer
WITNESS:
  EXECUTIVE
/s/ Cynthia R. Crosby
  /s/ Douglas F. Ziegler
 
   
 
  Douglas F. Ziegler

1

EXHIBIT A

This Exhibit A illustrates how a SERP lump sum benefit is calculated. The SERP
benefit equals 2% of SERP Final Average Earnings multiplied by years of credited
service (up to a maximum of 30 years) minus the benefit payable from ERIE’s
qualified pension plan. This two step process is illustrated below by first
calculating the benefit payable from the qualified pension plan then calculating
the lump sum benefit payable from the SERP.

Erie Insurance Group Retirement Plan for Employees
Qualified Benefit Computation at December 11, 2008

                 
I.
  Employee Data
1.
2.
3.
4.
5.
6.
7.   Name
Date of Birth
Date of Hire
Normal Retirement Date
Years of continuous service at December 11, 2008
Final 36-month average monthly base salary
Covered Compensation level (monthly)   Sample Calculation
May 31, 1950
October 31, 1988
June 1, 2015
21
$17,638.89
$5,972.00   Notes and Comments




Maximum of 30 years; a fractional year is
counted
as a whole year.
This item may be limited by the IRC 401(a)(17) /
404(l)
annual compensation limit
This amount is provided annually by the Internal
Revenue Service based on participant’s year of birth II.   Calculation of
Qualified Normal Retirement Pension — (Single Life)        
 
  1.
2.
3.
4.   1% of Item I.6
        .5% of (Item I.6 — Item I.7, minimum zero)
Item II.1 plus Item II.2
Qualified Normal Retirement Pension
(Item II.3 x Item I.5, maximum of 30 years)   $176.39
$58.33
$234.72
$4,929.12

 


Monthly benefit



                                          III.Calculation of Qualified Early
Retirement Pension
                               
1.
  Number of complete calendar months representing the     77     For a
participant                
 
                  who is not yet age                
 
                  55, this will be                
 
                    120                  
 
                  months difference   and December 11,   months)
 
                  between the normal   2008 (up to a        
 
                  retirement date   maximum of 120        
2.
  1/4 of 1% of Item III.1 (only up to 60 months)     15.0000 %                  
     
3.
  3/8 of 1% x the excess of Item III.1 over 60 months     6.3750 %              
         
4.
  Sum of Item III.2 and III.3     21.3750 %                        
5.
  Item II.4 x Item III.4   $ 1,053.60                          
6.
  Qualified Early Retirement Pension: single life   $ 3,875.52     Monthly
benefit                
 
  (Item II.4 - Item III.5)                                



    Erie Insurance Group Supplemental Executive Retirement Plan (“SERP”)



    SERP Benefit Computation at December 11, 2008



I.   Employee Data

                                         
 
    1.     Name   Sample Calculation                
 
    2.     Date of Birth   May 31, 1950                
 
    3.     Date of Hire   October 31, 1988                
 
    4.     Normal Retirement Date   June 1, 2015                
 
    5.     Years of continuous service at December 11, 2008     21     Maximum
of 30 years. A fractional year is counted as a        
 
                          whole year        
 
    6.     Final 24-month average monthly base salary   $ 28,000.00            
     
 
    7.     Years of Executive Service at December 11, 2008     15     These are
full years of service as a Senior Vice   President or higher
 
                                  ranking executive II.   Calculation of
SERPBenefit at December 11, 2008                        
 
    1.     December 11, 2008 SERPbase: 10-year certain & continuous   $
11,760.00                  
 
          (2.0% x Item I.6 x Item I.5, maximum of 30)                        
 
    2.     Qualified Early Retirement Pension: single life   $ 3,875.52        
         
 
    3.     Early Retirement single life to 10-year certain & continuous
conversion factor     98.06 %   For a participant who is not yet age 55, this
will be the        
 
                          conversion factor at age 55 (98.83%).        
 
    4.     Qualified Early Retirement Pension: 10-year certain & continuous   $
3,800.33                  
 
          (Item II.2 x Item II.3)                        
 
    5.     SERPBenefit at December 11, 2008: 10-year certain & continuous   $
7,959.67     Monthly benefit        
 
          (Item II.1 - Item II.4) x (Item I.7 x 20%, to a maximum of 100%)      
                 



  6.   December, 2008 10-year certain & continuous to lump sum conversion factor
152.5488 For a participant who is at least age 55, this will be the factor to
convert a 10-year certain & continuous benefit that is payable immediately to a
lump sum payable in December 2008

For a participant who is not yet age 55, this will be the

                 
7.
  December 12, 2008 lump sum
(Item II.5 x Item II.6)   $ 1,214,238.11     factor to convert a deferred to age
55
10—year certain & continuous benefit to a lump sum
payable in December 2008
Calculated using Moody’s Aa Corporate Bond interest
rate and Revenue Ruling 2001-62 Mortality.

2